Citation Nr: 0904309	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-07 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the reduction of the 60 percent schedular rating for 
Crohn's disease to 30 percent, effective July 1, 2005, was 
proper.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which reduced the evaluation for service-connected Crohn's 
disease from 60 percent to 30 percent effective July 1, 2005.  

In his Form 9, the veteran requested a Board hearing in 
Washington, DC.  By letter dated in June 2008, the veteran 
was advised that the requested hearing was scheduled for 
August 2008.  In July 2008, the veteran responded, indicating 
that he was unable to attend the hearing and was requesting 
that his case be processed without his presence.  
Consequently, the hearing request is considered withdrawn.  
38 C.F.R. § 20.704 (2008).  

In July 2008, the veteran submitted additional VA medical 
evidence.  This evidence was submitted without a waiver of RO 
jurisdiction.  Notwithstanding, in light of the favorable 
decision in this case, the Board finds that a remand is not 
required for the RO to consider the newly submitted evidence 
in the first instance.  See 38 C.F.R. 
§ 20.1304 (2008); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

The Board notes that a claim of entitlement to service 
connection for osteopenia was previously denied in a 2006 
decision, but that claim was not appealed at that time.  
However, in the July 2008 letter, the veteran requested that 
osteopenia be added as a secondary condition and 
consideration be given for other side effects of surgery.  
These matters are referred to the RO for the appropriate 
action.  


FINDINGS OF FACT

1.  Rating decision dated in April 2005 reduced the 
evaluation for Crohn's disease from 60 percent to 30 percent 
effective July 1, 2005; the 60 percent evaluation was in 
effect for less than five years.

2.  Medical evidence at the time of the reduction did not 
demonstrate overall improvement in the veteran's Crohn's 
disease; the veteran's disability picture continues to more 
nearly approximate the criteria for a 60 percent evaluation.





CONCLUSIONS OF LAW

The reduction in the rating assigned for Crohn's disease, 
from 60 percent to 30 percent, effective July 1, 2005, was 
not proper; restoration is warranted.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.105(e), 4.3, 4.7, 
4.20, 4.114, Diagnostic Code 7323 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board acknowledges VA's duties to notify 
and to assist pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159 (2008).  It is noted, 
however, that this appeal stems from disagreement with a 
38 C.F.R. § 3.105(e) reduction and is not based on a claim or 
application for benefits.  The regulations pertaining to the 
reduction of evaluations for compensation contain certain 
notification and due process requirements.  See 38 C.F.R. 
§ 3.105(e), (i) (2008).  Further, in light of the favorable 
decision in this case, to the extent that the VCAA might be 
applicable, the Board concludes that any errors in the timing 
or content of VCAA notice or assistance is moot.

The veteran was originally granted service connection for 
Crohn's disease in August 1994 and assigned a 30 percent 
evaluation.  In February 2003, the evaluation was increased 
to 60 percent effective January 22, 2002.  In September 2003, 
the veteran was granted a temporary 100 percent evaluation 
based on surgical treatment requiring convalescence effective 
September 15, 2003.  The 60 percent evaluation was re-
assigned effective February 1, 2004.  In April 2004, the RO 
proposed to reduce the evaluation to 30 percent.  The veteran 
was notified of the proposed reduction by letter dated in May 
2004 and was advised that he could submit medical evidence or 
other evidence to show that his evaluation should not be 
reduced.  He was also advised that he could request a 
personal hearing.  In April 2005, the RO reduced the 
evaluation for Crohn's disease to 30 percent effective July 
1, 2005.

The veteran contends that the 60 percent evaluation should 
not be reduced.  In various statements, he indicated that his 
surgery relieved only the constant abdominal pain and that he 
returned to his pre-surgical state.  

In his May 2005 notice of disagreement, the veteran indicated 
that he still had many problems associated with Crohn's, 
including fatigue, multiple bowel movements, and cramping.  
He indicated that the medications were affecting his liver 
and that he requires monthly B-12 shots to treat anemia.  He 
stated that he would like VA to show any changes in his 
treatment after surgery that would document an improvement in 
his condition.  If anything, he felt that his treatments have 
increased.  

In his March 2007 Form 9 and associated statement, the 
veteran indicated that his condition has actually worsened 
since his surgery and he only shows improvement in one area 
(weight gain).  He reported that following surgery he is 
being treated for additional problems and his physician had 
added various medications.  He indicated that he was basing 
his appeal on the fact that his Crohn's was not better after 
the surgery due to: (1) prescribed medications being 
increased; (2) being diagnosed with osteopenia - linked to 
Crohn's and caused by malabsorption; (3) his anemia being 
treated with B-12 injections; (4) erractic liver function 
tests because his medications are having long term effects; 
and (5) prostatitis attributed to constant diarrhea.  He 
could not understand why his physician would increase his 
medications if he had improved.  He requested that the Board 
reinstate his 60 percent rating.

The Board observes that service connection has been 
established for prostatitis.  Service connection was 
previously denied for osteopenia and this issue is not before 
the Board at this time; however, as indicated in the 
introduction, the veteran's request for the secondary 
condition of osteopenia has been has been referred back to 
the RO for the appropriate action.  

Where reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction of current compensation payments, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e) (2008). The beneficiary will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation should be continued at the present 
level.  Id.  The beneficiary will also be informed that he or 
she will have an opportunity for a predetermination hearing.  
38 C.F.R. § 3.105(i) (2008).  

On review, it appears that the RO complied with the 
procedural requirements of 38 C.F.R. § 3.105(e).  As 
discussed above, the veteran was notified of the proposed 
reduction and was given an opportunity to submit additional 
evidence and/or request a hearing.  The reduction was made 
effective no sooner than permitted by current law and 
regulations ("the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final action expires").  38 C.F.R. § 3.105(e) (2008).  The 
veteran has not contended that these provisions were not 
complied with.  

The Board observes that additional requirements are set forth 
at 38 C.F.R. § 3.344 (2008).  However, these provisions apply 
to ratings which have continued for long periods at the same 
level (5 years or more).  They do not apply to disabilities 
which have not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  
38 C.F.R. § 3.344(c) (2008).  

In this case, with the exception of the temporary total 
rating, the 60 percent evaluation was effective from January 
2002 to July 2005.  Thus, it was in effect less than 5 years 
and 38 C.F.R. § 3.344(a) and (b) are not for application.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007). Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).

Crohn's disease is not specifically listed in the rating 
schedule and the veteran argues that the diagnostic code used 
does not fit the symptoms and disability associated with 
Crohn's.  The veteran's argument has been considered; 
however, when an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2008).

The veteran's disability has been evaluated as analogous to 
ulcerative colitis and the Board agrees that this is the most 
closely analogous diagnostic code.  Pursuant to the rating 
schedule, ulcerative colitis is evaluated as follows: 
pronounced, resulting in marked malnutrition, anemia, and 
general debility, or with serious complication as liver 
abscess (100 percent); severe, with numerous attacks a year 
and malnutrition, the health only fair during remissions (60 
percent); moderately severe, with frequent exacerbations (30 
percent); and moderate, with infrequent exacerbations (10 
percent).  38 C.F.R. § 4.114, Diagnostic Code 7323 (2008).  

On VA examination in January 2003, the veteran reported 
chronic diarrhea and constant abdominal pain in the right 
lower quadrant.  He was on various medications and used 
Prednisone for flares.  He reported four to six flare-ups per 
year and that he had to decrease to part-time because of 
that.  On physical examination, the veteran was well over 6 
feet tall and weighed 153 pounds.  The examiner noted that 
there were no signs of malnutrition but that he did have 
anemia and was on monthly B-12 shots.  There was abdominal 
pain to light touch.  

Review of the February 2003 rating decision indicates that 
the evaluation for Crohn's disease was increased to 60 
percent essentially based on the results of the January 2003 
VA examination.  

Subsequent VA medical records show an increase in bowel 
movements to 6 to 8 times per day and a diagnosis of 
ileocolic fistula.  On September 15, 2003, the veteran 
underwent exploratory laparotomy, extensive adhesiolysis, 
repair of distal sigmoid colon fistula; and ileocecal 
resection with side to side anastomosis.  On post-operative 
visit in September 2003, the veteran reported soft bowels 4 
to 6 times per day.  He was restarted on Mesalamine at the 
preoperative dose.  In October 2003, the veteran reported 5 
to 6 watery bowel movements a day and he was started on 
Immodium.  Bowel movements subsequently decreased from 6 to 
3.  He was released to work.  In December 2003, there was 
concern that he was having a mild flare and he was started on 
Prednisone.  6-MP was also resumed.  

In January 2004, the veteran reported 1 to 2 bowel movements 
per day.  In March 2004, he reported increased bowel 
movements and watery stool that had improved with steroid 
taper, but had now worsened.  He was started on Remicade (IV 
infusion required every 8 weeks).  In May 2004, the veteran 
indicated he did not feel Remicade was helping and he had 
continued diarrhea.  Note dated in June 2004 indicates 
increased bowel movements (4 to 6 per day) and watery stool 
and crampy abdominal pain.  In September 2004, he reported he 
was at his baseline with 4 to 6 nonbloody water bowel 
movements.  He had mild abdominal cramping with stable 
weight.  He was unable to taper Prednisone without flares.  
It was noted that he might need to try questran considering 
the resection might contribute to bile salt diarrhea.  In 
December 2004, the veteran continued to report 4 to 6 bowel 
movements per day.  He denied abdominal pain and reported 
stable weight.

On VA examination in March 2005, the veteran weighed 185 
pounds.  He was taking numerous medications and reported that 
he got somewhat better after surgery, but was now reverting 
to his presurgical state.  Since removal of the terminal 
ileum he developed nonabsorption of calcium.  He was still on 
B-12 shots and was back to 6 to 8 bowel movements a day.  
Within 30 minutes of eating he gets cramping and has to go to 
the bathroom and there is always diarrhea.  He indicated that 
the Remicade was helping him to gain weight back.  The 
examiner noted that in light of malnutrition, he is on B-12 
for anemia.  On physical examination, there was some dull 
aching and dull pain in the right lower quadrant.  

In June 2005, the veteran reported increased cramping and 
bowel movements occurring at night.  He has 6 to 8 bowel 
movements a day.  The examiner suspected another flare and 
prescribed a Prednisone taper.  In November 2005, he reported 
episodes of sudden onset abdominal pain which then prompts 
him to have a bowel movement.  It was noted that he was 
trying to wean off of Prednisone.  In March 2006, the veteran 
presented to the emergency department with a bout of crampy 
right lower abdominal pain with loose watery stools.  
Assessment was current episode of abdominal pain/diarrhea 
consistent with exacerbation.  

On VA examination in June 2006, the veteran reported that 
medications upset his stomach but that he has to use the 
medicine to control his condition to a livable condition.  He 
reported daily nausea and vomiting less than weekly.  He has 
bloody diarrhea more than 6 times daily and pain in the left 
lower quadrant several times daily.  On physical examination, 
weight was 188 pounds.  The examiner noted there were no 
signs of significant weight loss and malnutrition but there 
were signs of anemia such as conjunctival and palmar pallor.  
There was mild abdominal tenderness in 4 quadrants.  Overall 
general health was described as fair.  Diagnosis was Crohn's 
disease with irritable bowel syndrome.  The examiner noted 
that this had significant effects on occupational activities 
and generally mild effects on usual daily activities, 
although the examiner noted that the veteran can go to the 
bathroom up to 15 times each day and a good day would be less 
than 6 bowel movements.
 
VA notes dated in September 2006 indicate that the veteran 
had remained off Prednisone after a long taper.  He was 
feeling fatigued but was otherwise at baseline.  

VA treatment note dated in May 2007 indicates the veteran 
continued on Mesalamine, 6-MP and Remicade and was stable 
with about 4 to 6 bowel movements.  He had a recent bout of 
traveler's diarrhea.  In July 2007, the veteran reported he 
was at baseline with 4 to 5 loose stools per day.  Plan 
included attempting to wean the veteran off of Mesalamine.  
Under "FEN" (fluids, electrolytes, and nutrition), it was 
noted to continue B12 and folic acid.  

On VA examination in September 2007, the veteran reported 
daily nausea and vomiting less than weekly.  He has diarrhea 
6 to 8 times per day.  He has pain below the umbilicus 2 to 3 
times per day especially after meals.  He also reported 
bloating, flatulence, weakness, fatigue, malaise, and an 
inability to gain weight.  On physical examination, weight 
was 180 pounds.  There examiner noted there was no 
significant weight loss, malnutrition, or anemia.  The 
abdomen was tender to palpation inferior to the umbilicus in 
the midline.  The examiner noted that there were significant 
effects on the veteran's occupational activities and mild to 
severe effects on his usual daily activities.

Notes dated in November 2007 indicate that the veteran's 
symptoms increased when he tried to cut his Mesalamine dose 
in half.  Questren for bile salt diarrhea secondary to 
terminal ileal resection was increased to the maximum dose.  
Note dated in March 2008 indicates that vitamin D and calcium 
were being used in relation to colitis.  Note dated in June 
2008 indicates that 6 MP was increased and he had seen a 
slight improvement in symptoms. 

The Board has considered the veteran's contentions and the 
evidence of record.  Medical evidence shows that following 
surgery the veteran had short-lived improvement and quickly 
returned to his pre-surgical state despite increased 
medication.  Other than some weight gain, objective evidence 
does not demonstrate an overall improvement in the condition 
and following surgery, the disability picture continued to 
more nearly approximate the criteria for a 60 percent 
evaluation.  In this regard, the Board notes that the veteran 
continues with abdominal pain, diarrhea, and occasional 
flares.  He requires close follow-up in the VA 
gastrointestinal clinic and has to take multiple 
immunosuppressants and other medications in an attempt to 
control his condition.  He must also take various 
supplements, to include monthly B12 shots, to maintain his 
nutritional status.  

On review, it appears that there has been no meaningful 
improvement in the veteran's disability.  Therefore, the 
Board finds that the reduction was not proper and restoration 
of the 60 percent evaluation is warranted.  The veteran 
requested the 60 percent evaluation be reinstated and has not 
contended entitlement to a 100 percent evaluation.  The Board 
notes that the issue on appeal was whether the reduction was 
proper and not whether the veteran is entitled to an 
increase.  See Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992).  


ORDER

The reduction in compensation for Crohn's disease, from 60 
percent to 30 percent effective July 1, 2005, was not proper; 
the appeal is granted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


